DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over VU et al. (Pub. No.: US 20140056101), hereinafter, VU in view of Zeroug et al. (Pub. No.: US 20150218930), hereinafter, Zeroug.
Regarding claims 1 and 17, VU discloses a system for investigating cement bonding or rock formation structure near a borehole (see paragraph [0043], claim 38, 
and figure 14A) comprising: an acoustic source (16) coupled to a housing (22) and configured to generate an acoustic beam and to direct the acoustic beam at one or more azimuthal angles towards a selected location in a vicinity of the borehole; a receiver (24) coupled to the housing (22) and configured to receive an acoustic signal, the acoustic signal originating from a reflection, a refraction, or a surface wave propagation or any combination thereof, of the acoustic beam by a material at the selected location (see paragraphs [0032]-[0047], claim 38, and figures 1A-1C, 14A); a non-linear material (17) which mixes the waves at the first frequency and the second frequency by way of wave mixing process to produce a collimated acoustic beam (18) at a third frequency (see paragraphs [0032]-[0036] and figures lA-1 V, 14A); one or more electrical signal generators (12) configured to generate signals at a first frequency and a second frequency (see paragraphs [0032]-[0037] and figure 1A); a signal amplifier (14) configured to increase the power of the signals, wherein the signals modified by the amplifier (14) are transmitted to one or more transducers (16) that are configured to generate acoustic waves at the first and the second frequency (see paragraph [0032] and figure 1A); and processing electronics (26) configured to perform data processing on the received signal to analyze the received acoustic signal to characterize features of the material around the borehole (see paragraphs [0046], [0085], claim 38, and figures 1B, 15).
Claims 1 and 17 differ from VU in that "an apparatus for inspecting a well having nested multi-tubular structure comprises a processor configured to (i) determine an annulus distance of any tubular in the nested multi-tubular structure with respect to an adjacent tubular using a time of flight of the transmitted acoustic signal, and (ii) determine an acoustic speed in a component in the nested multi-tubular structure using the annulus distance and the plurality of resonances". However, the different feature would be easily derived from the disclosure of Zeroug (see paragraphs [0032]-[0042], [0049]-[0066], claims 1, 17, and figures 1-4, 9, 14: a cement evaluation system for evaluating characteristics of an annulus material comprises a processor ( 40) configured to: identify a casing arrival signal from waveforms received at a first receiver and a second receiver in a cement evaluation system; calculate a spectral amplitude ratio based on a relationship between waveforms received at the first receiver and the second receiver; scan the spectral amplitude ratio in a frequency domain to identify discontinuities in the spectral amplitude ratio; identify a frequency at which a first discontinuity occurs in the spectral amplitude ratio; and estimate a wave speed based on the identified frequency). It would have been obvious to one of the ordinary skilled in the art to realize effectively applicant’s invention to thereby making the above combination more effective.  
The additional feature of claims 2 and 18, see: [0032] - [0047], claim 38, and figures 1A-lC, 14A: the housing (22) including the acoustic source (16) and the receiver (24)). 
The additional feature of claim 3 would be easily derived from the disclosure of WU (see paragraph [0047] and figures 1B, 14A-14C: the housing (22) can be rotated around an axis (15) of the borehole to image rock formations, structures, materials, etc. in any azimuthal direction around the borehole). 
The additional feature of claim 5 is merely a variation of the disclosure of WU (see figures 1A-1C, 14A: the acoustic beam). 
The additional features of claims 6 and 7 would be easily derived from the disclosure of WU (see paragraphs [0032]-[0047], claim 38, and figures 1A-1C, 14A: the acoustic source (16) coupled to the housing (22) and configured to generate the acoustic beam and to direct the acoustic beam at the one or more azimuthal angles towards the selected location in the vicinity of the borehole). 
The additional feature of claims 8 and 19 would be easily derived from the disclosure of Zeroug (see paragraphs [0032]-[0042], [0049]-[0066], claims 1, 17, and figures 1-4, 9, 14: the processor (40) is configured to extract from the acoustic waveforms, a casing arrival signal comprising portions of the acoustic waveforms that have propagated through the casing, wherein the casing arrival signal substantially excludes portions of the acoustic waveforms arising from reflections from the annulus or reflections at an interface of the annulus and a formation surrounding the annulus; calculate an attenuation dispersion of the casing arrival signal based on portions of the casing arrival signal received at each receiver of the plurality of acoustic receivers; and detecting the discontinuity in the attenuation dispersion). The additional features of claims 9-10 and 20 would be easily derived from the disclosure of WU (see paragraphs [0032]-[0047], claim 38, and figures 1A-lC, 14A: the acoustic source (16) coupled to the housing (22) and configured to 1generate the acoustic beam and to direct the acoustic beam at the one or more azimuthal angles towards the selected location in the vicinity of the borehole) and the disclosure of Zeroug (see paragraphs [0032]­[0042], [0049]-[0066], claims 1, 17, and figures 1-4, 9, 14: the processor (40) is configured to: identify the casing arrival signal from waveforms received at the first receiver and the second receiver in the cement evaluation system; calculate the spectral amplitude ratio based on the relationship between waveforms received at the first receiver and the second receiver; scan the spectral amplitude ratio in the frequency domain to identify the discontinuities in the spectral amplitude ratio; identify the frequency at which the first discontinuity occurs in the spectral amplitude ratio; and estimate the wave speed based on the identified frequency). 
The additional features of claims 11 and 12 would be easily derived from the disclosure of WU (see paragraphs [0032]-[0036] and figures lA-1 V, 14A: the non-linear material (17) mixes the waves at the first frequency and the second frequency by way of wave mixing process to produce the collimated acoustic beam (18) at the third frequency, wherein the non-linear material (17) can be a liquid, a mixture of liquids, a solid, a granular material embedded in a solid casing, embedded microspheres, acoustic meta-materials, or an emulsion). It would have been obvious to a person skilled in the art to arrive at the matter defined in claims 2-12 by combining the teachings of WU and Zeroug. 
Regarding claim 21, (see par. 0048 of WU).
Regarding claim 22, (see: par. 0055 of WU).
Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record taken alone and in combination does not disclose “wherein the acoustic transitional impedance matching material (ATIMM) comprises (a) a first acoustic impedance at the sensing face within a selected range of an acoustic impedance of the sensing face and (b) a second acoustic impedance within a selected range of an acoustic impedance of the inner-most tubular” as recited in claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nimesh Patel can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2855